Citation Nr: 0737559	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's chronic low back pain, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's head injury residuals, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
the veteran's cervical strain for the period prior to April 
18. 2005.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's cervical strain for the period on 
and after April 18. 2005.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's mother


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1979 to August 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which granted 
service connection for cervical strain; assigned a 
noncompensable evaluation for that disability; and denied 
increased evaluations for the veteran's chronic low back pain 
and head injury residuals.  In April 2006, the RO increased 
the evaluation for the veteran's cervical strain from 
noncompensable to 10 percent and effectuated the award as of 
April 18, 2005.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
cervical strain.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to a compensable 
disability evaluation for the veteran's cervical strain for 
the period prior to April 18. 2005, and a disability 
evaluation in excess of 10 percent for his cervical strain 
for the period on and after April 18, 2005.  The veteran is 
not prejudiced by such action.  The Board has not dismissed 
any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

At a September 2006 hearing before a VA hearing officer, the 
veteran testified that his lumbar spine and cervical spine 
disabilities and chronic head injury residuals had increased 
in severity and were productive of significant physical and 
vocational impairment.  The veteran reported receiving 
treatment for his disability at the Oneida Nation Clinic and 
the St. Mary's medical facility.  Clinical documentation of 
the cited treatment is not of record.  The VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran was last afforded a VA examination for 
compensation purposes in April 2005.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his service-connected lumbar 
spine and cervical spine disabilities and 
his head injury residuals including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact the Oneida Nation Clinic, the St. 
Mary's medical facility; and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his service-connected chronic 
low back pain, cervical strain, and head 
injury residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected lumbar spine 
and cervical spine disabilities and head 
injury residuals with a full description 
of the effect of the disabilities upon 
his ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his lumbar and 
cervical spinal segments should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's lumbar spine 
and cervical spine disabilities and head 
injury residuals upon his vocational 
pursuits. 

3.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his chronic low back pain; an 
increased evaluation for his head injury 
residuals; a compensable evaluation for 
his cervical strain for the period prior 
to April 18. 2005; and an evaluation in 
excess of 10 percent for his cervical 
strain for the period on and after April 
18, 2005.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

